DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 7-12 is/are rejected under 35 U.S.C. 103 as being obvious over Ogata (US 2017/0038687; IDS 03/12/2020).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The Examiner also points out this reference also constitutes prior art under 35 USC 102(a)(1) based on the publication date of the reference. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Ogata is directed to a resist underlayer film-forming composition and a method of using such composition. Ogata discloses a copolymer constituting the resist underlayer film-forming composition of the present invention is synthesized by reacting a thiol group of a dithiol compound having a triazine ring with an epoxy group of a diglycidyl ether compound (or diglycidyl ester compound), and further reacting an epoxy group of the diglycidyl ether compound (or diglycidyl ester compound) with a carboxyl group of a dicarboxylic acid compound. (Para, 0020). Ogata explains, when the dicarboxylic acid compound is thus used with the dithiol compound having a triazine ring, reaction control during the synthesis is easier than a case where the dicarboxylic acid compound is not used. (Para, 0020). Ogata discloses the resist underlayer film-forming composition of the present invention can be prepared by dissolving the components in an appropriate solvent and the resist underlayer film-forming composition can be used in a homogeneous solution state. (Para, 0039). These disclosures teach and/or suggest the limitation of claim 2 where a resist underlying film forming composition comprising a resin which is a reaction product of a resin (A) comprising an epoxy group with a compound (B) having (a) thiol group(s). 
Ogata discloses as the compound having at least two epoxy groups, a polymer compound may be used. (Para, 0030). Ogata discloses the polymer compound can be used without particular limitation as long as it is a polymer having at least two epoxy groups. (Para, 0030). Ogata discloses examples of the polymer having at least two epoxy groups include addition polymerization polymers such as polyglycidyl acrylate, a copolymer of glycidyl methacrylate with ethyl methacrylate, and a copolymer of glycidyl methacrylate, styrene, and 2-hydroxyethyl methacrylate, and condensation polymerization polymers such as epoxy novolac. (Para, 0030). These disclosures teach and/or suggest the limitation of claim 3. 
Ogata discloses the composition of the present invention is applied to a substrate having a concave part (e.g., a semiconductor substrate such as a silicon wafer and a germanium wafer that may be coated with a silicon oxide film, a silicon nitride film, or a silicon nitride oxide film) by an appropriate coating method such as a spinner and a coater. (Para, 0041). Ogata discloses the composition is then baked by a heating means such as a hot plate to form a resist underlayer film. (Para, 0041). Ogata discloses a baking condition is appropriately selected from a baking temperature of 80° C. to 250° C. and a baking time of 0.3 minutes to 10 minutes and it is preferable that the baking temperature be 120° C. to 250° C. and the baking time be 0.5 minutes to 5 minutes. (Para, 0041). Ogata discloses the resist underlayer film has a film thickness of 0.005 μm to 3.0 μm, for example, 0.01 μm to 0.1 μm or 0.05 μm to 0.5 μm. (Para, 0041). These disclosures teach and/or suggest the limitation of claims 7-10.  Moreover, these disclosures teach and/or suggest the limitation of claim 11 where a method for producing a smecindoutor comprises the steps of forming a resist underlying film comprising the resist underlying film forming composition according to claim 2 on a semiconductor substrate. 
Ogata discloses that next a resist film is formed on the resist underlayer film (Para, 0043). Ogata discloses the resist film can be formed by a general method, that is, by applying a photoresist solution to the resist underlayer film, followed by baking.(Para, 0043). Ogata discloses the photoresist solution used to form the resist film is not particularly limited as long as it can be sensitive to a light source used in exposure, and a negative photoresist solution or a positive photoresist solution may be used. (Para, 0044). These disclosures teach and/or suggest the limitation of claim 11 where a method for producing a smecindoutor comprises the steps of forming a resist film on the resist underlying film. 
Ogata discloses that in order to form a resist pattern, exposure through a mask (reticle) for forming a predetermined pattern is performed, such as with a KrF excimer laser or an ArF excimer laser can be used for the exposure. (Para, 0045). Ogata discloses after the exposure, post exposure bake is performed, if necessary by heating at a temperature of 80° C. to 150° C. and a heating time of 0.3 minutes to 10 minutes. (Para, 0045). Ogata discloses after then, the resist pattern is formed through a step of development with an alkaline developer. (Para, 0045). These disclosures teach and/or suggest the limitation of claim 11 where a method for producing a semiconductor comprises the steps of irradiating the resist film with a light or an electron beam and subject the resultant film to development to form a resist pattern. 
Ogata discloses the dry etching rates of the resist underlayer films were measured under a condition of using a RIE system manufactured by SAMCO INC., and using N2 as a dry etching gas. (Para, 0072-0073). These disclosures teach and/or suggest the limitation of claim 11 where a method for producing a semiconductor comprises the step of etching the resist underlying film through the formed resist pattern to form a patterned resist underlying film and contemplate the limitation of claim 11 where a method for producing a smecindoutor comprises the step of processing the smecindoutor substrate sing the patterned resist underlying film. Moreover, the disclosures of Ogata as discussed above also teach and/or suggest the method of claim 12 producing a method for producing a semiconductor device, comprising the steps of: forming a resist underlying film comprising the resist underlying film forming composition according to claim 3 on a semiconductor substrate; forming a resist film on the resist underlying film; irradiating the resist film with a light or an electron beam and subjecting the resultant resist film to development to form a resist pattern; etching the resist underlying film through the formed resist pattern to form a patterned resist underlying film; and processing the semiconductor substrate using the patterned resist underlying film.
Therefore, the recitations of claims 2-3 and 7-12 would have been obvious to one of ordinary skill in the art at the time of filing the application in view of the explicit disclosures and illustrations of Ogata as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Ogata as discussed above. 
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being obvious over Sakamoto (US 2005/0018749; IDS 03/12/2020).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). In addition, the Examiner points out that based on the publication date of the reference it also constitutes prior art under 35 USC 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sakamoto is directed to a composition for forming an antireflective coating. Sakamoto discloses the composition comprises a polymer compound that contains a halogen atom which makes the coating compatible with lithographic processes for forming smecindoutor devices. (Abstract). Sakamoto illustrates exemplary repeating structural units which may comprise the polymer compound of the anti-reflective coating composition. (Para, 0052). Example exemplary repeating structure unit 2-15 teaches and/or suggests the limitation of claim 1 where a resist underlying film forming composition comprises a resin comprising a unit structure represented by formula (1): as recited and illustrated in claim 1. Sakamoto then discloses a process of using the anti-reflective coating in a process of fabricating a smecindoutor device. Sakamoto discloses a method of forming an anti-reflective coating for use in a manufacture of a semiconductor device, comprising the steps of: coating the composition for forming anti-reflective coating as described in any one of the first to twelfth aspects on a substrate, and baking it. (Para, 0026). This disclosure teaches and/or suggests the limitation of claims 4-5. Moreover, this disclosure teaches and/or suggests the limitiaotn of claim 6 where a method for producing a semiconductor device comprises the step of: forming a resist underlayer film comprising the resist underlying film forming composition according to claim 1 on a semiconductor substrate. 
Sakamoto discloses next the anti-reflective coating is used in a method of forming a photoresist for use in a manufacture of a semiconductor device. (Para, 0031). Sakamoto discloses a coating the composition for forming anti-reflective coating according to any one of the first to twelfth aspects on a semiconductor substrate and baking it to form an anti-reflective coating and then a photoresist layer is formed on the anti-reflective coating. (Para, 0032-0033).  Sakamoto discloses next the semiconductor substrate covered with the anti-reflective coating and the photoresist layer with F2 excimer laser (wavelength 157 nm), and then the exposed photoresist layer is developed. (Para, 0034-0035).These disclosures teach and/or suggest the limitation of claim 6 where a method for producing a semiconductor device comprises the steps of: forming a resist film on the resist underlying film; irradiating the resist film with a light or an electron beam and subject the resultant resist film to development to form a resist pattern. While Sakamato does not expressly discloses a step of etching the resist underlying film and/or a step of processing a semiconductor substrate under the underlying layer and the resist, one of ordinary skill in the art would have reasonably understood such process steps to necessarily follow once the resist layer is patterned as part of a process to produce a semiconductor device. Therefore, the disclosures of Sakamoto contemplate the limitations of claim 6 where a method for producing a semiconductor device comprises the steps of: etching the resist underlaying film through the formed resist pattern to form a patterned resist underlying film; and processing the semiconductor substrate using the patterned resist underlying film. 
Therefore, the recitations of claims 1 and 4-6 would have been obvious to one of ordinary skill in the art at the time of filing the application in view of the explicit disclosures and illustrations of Sakamoto as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Sakamato as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899